internal_revenue_service number info release date may cc dom p si 1-cor-106546-00 re uilc pursuant to a power_of_attorney included with your submission we are responding directly to you regarding correspondence submitted on behalf of the taxpayer named above the taxpayer is requesting late s_corporation relief in order to establish as the effective year of its election in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your client’s situation appear to be covered by section dollar_figure of revproc_97_48 to receive relief under the provisions follow the instructions described in sec_4 of this revenue_procedure for your convenience we have enclosed a blank form_2553 please keep this letter with your records and provide a copy of it to the taxpayer we hope that the above information proves helpful sincerely yours signed dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures revproc_97_48 form_2553
